Exhibit 10.10

August 19, 2003

Julian Adams, Ph.D.

121 Laurel Road

Brookline, MA 02146

Dear Julian:

On behalf of Infinity Pharmaceuticals, Inc. (the “Company”), I am pleased to
offer you the position of Chief Scientific Officer, reporting to me.

The specifics of the Company’s offer are:

 

1. Effective Date: The effective date of your full-time employment with the
Company shall be no later than October 6, 2003.

 

2. Salary: Your base salary will be $11,538.47 per biweekly pay period
(equivalent to $300,000 on an annualized basis). In addition, in accordance with
the Company’s regular compensation practices, you will receive, approximately
annually, a salary review, and the Company may adjust your salary based on your
performance, the Company’s performance, and/or such other factors as may be
determined at the sole discretion of the Company’s Board of Directors or its
designee.

 

3. Success Sharing: In addition to your base salary, you may be eligible to
participate in the Infinity Success Sharing bonus program (commencing in 2005
for performance in 2004), under which you may receive a bonus depending upon the
achievement by you and the Company of goals and objectives which shall be
established by the Company in its sole discretion. The amount, if any, and
timing of such bonus shall be determined by the terms of the program.

 

4. Benefits: You may participate in any and all of the benefit programs that the
Company establishes and makes available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing these programs.

 

5. Vacation: Upon your date of hire, you will start to accrue vacation time at a
rate of 15 days per year, which may be taken in accordance with Company policy;
12 paid holidays annually will be observed.

 

6.

Equity Participation, Vesting of Stock: Subject to approval by the Company’s
Board of Directors, you will be granted a restricted stock award to purchase
750,000 shares of the Company’s Common Stock. A complete description of the
terms and conditions of the restricted stock award will be contained in the
Company’s 2001 Stock Incentive Plan and the Company’s standard restricted stock
agreement to be entered into by you and the Company. The restricted stock will
be subject to repurchase by the Company, which repurchase option shall lapse as
to one fourth (1/4) of the shares on the first anniversary of your commencement
of full-time employment with the Company and as to one forty-eighth (1/48) of
the shares



--------------------------------------------------------------------------------

August 19, 2003    Page  2 Julian Adams, Ph.D.   

 

 

monthly thereafter until the Company’s repurchase right with respect to all
shares has lapsed. In the event of your death or permanent disability while
employed by the Company, the repurchase option will lapse immediately as to all
shares. If you voluntarily terminate your employment or the Company terminates
your employment for cause, vesting will cease as of the date of your
termination, and you will be entitled to retain those shares that have vested as
of such date. In addition, in accordance with the Company’s compensation
practices, you will receive, approximately annually, a merit stock review which
will be based on your performance, the Company’s performance, and such other
factors as may be determined by the Company’s Board of Directors.

 

7. Repayable Equity Loan: Subject to Board approval, the Company will loan you
an amount equal to the purchase price of the restricted stock award made to you
in connection with the commencement of your employment. The loan will bear
interest at the lowest applicable federal interest rate, will be full recourse
to your assets, and will be secured by the shares of restricted common stock
purchased by you. Repayment will be made in cash or, to the extent permitted by
law, in shares of the Company’s stock owned by you. Principal plus all accrued
interest shall become due and payable in full on the earlier to occur of:

 

  a. Five days prior to the consummation of an acquisition, merger, or business
combination if, prior to such transaction, the acquiring entity was subject to
the Securities Exchange Act of 1934 (the “Exchange Act”) and, upon the
acquisition, merger, or business combination, (i) the acquiring entity will
continue to be subject to the Exchange Act and (ii) the Borrower will be a
director or executive officer (as defined in Rule 3b-7 of the Exchange Act) of
the acquiring entity;

 

  b. Five days prior to the date the Company files a registration statement with
the Securities and Exchange Commission if the Company determines that, upon the
filing of the registration statement, the Borrower will be a director or
executive officer (as defined in Rule 3b-7 of the Exchange Act) of the Company;
and

 

  c. Immediately prior to the Borrower becoming a director or executive officer
(as defined in Rule 3b-7 of the Exchange Act) of the Company or a successor
entity if the Company or successor entity, as the case may be, is subject to the
Exchange Act at the time that the Borrower assumes such position with the
Company or successor entity, as the case may be.

In the event of termination of the Borrower’s employment by the Company without
Cause (as defined in Section 12 below), the principal of the Note, plus interest
accrued thereon, will be due and payable six months from the date on which the
Borrower’s employment is terminated, provided that you execute a severance
agreement and release of claims provided by the Company. If the Borrower’s
employment is terminated by the Company with Cause, the principal, plus accrued
interest thereon, will be due and payable upon the date of termination.



--------------------------------------------------------------------------------

August 19, 2003    Page  3 Julian Adams, Ph.D.   

 

8. Sign-on Bonus: The Company will pay you a bonus of $25,000 on the date of the
first paycheck following commencement of your full-time employment. Should you
terminate for any reason within 12 months of your starting date after having
received your bonus, the Company reserves the right to seek repayment of all or
a pro-rata portion of your bonus.

 

9. Employment At-Will: Your employment with the Company will be at-will, meaning
that you will not be obligated to remain employed by the Company for any
specified period of time and the Company will not be obligated to continue your
employment for any specific period. Both you and the Company may terminate the
employment relationship, with or without cause, at any time, with or without
notice. Similarly, nothing in this letter shall be construed as an agreement,
either express or implied, to pay you any compensation or grant you any benefit
beyond the end of your employment with the Company (except as described herein).

 

10. Proprietary Information, No Conflicts: As a condition of employment, you
agree to execute the Company’s standard form of Invention, Non-Disclosure, and
Non-Competition Agreement and to be bound by all of the provisions thereof. You
hereby represent that you are not presently bound by any employment agreement,
confidential or proprietary information agreement, or similar agreement with any
current or previous employer that would impose any restriction on your
acceptance of this offer or that would interfere with your ability to fulfill
the responsibilities of your position with the Company.

 

11. Employment Eligibility Verification: Please note that all persons employed
in the United States are required to complete an Employment Eligibility
Verification Form on the first day of employment and to submit an original
document or documents that establish identity and employment eligibility within
three business days of employment.

 

12. Severance Agreement: If your employment is terminated without Cause, as
defined below, or if you resign from employment due to a material diminution in
your job responsibilities or title or as a result of the Company not fulfilling
its obligations as provided for in this agreement, (1) the Company will continue
to pay you your then-current base salary for a period of six months following
the effective date of your termination, and (2) the vesting of your unvested
shares will continue for a period of six months from the date of your
termination, provided that you execute a severance agreement and release of
claims provided by the Company. You shall receive no other benefits following
your termination, except as required by law.

 

    

*“Cause” for termination shall be deemed to exist upon (a) good faith finding by
the Company of failure of the Employee to perform her material duties for the
Company in a manner acceptable to the Company, which failure continues for a
period of more than 30 days after notice thereof has been provided to you in
writing by the Company, setting forth in reasonable detail the nature of such
failure;



--------------------------------------------------------------------------------

August 19, 2003    Page  4 Julian Adams, Ph.D.   

 

 

(b) dishonesty; gross negligence or misconduct; or (c) the conviction of the
employee of, or the entry of a pleading of guilty or nolo contendere by the
employee to, any felony or any crime involving extortion, dishonesty, or theft.

 

13. Successors and Assigns: This letter of offer will be binding upon and inure
to the benefit of the Company’s successors and assignees. In the event of a
merger or consolidation (whether or not the Company is the surviving or the
resulting corporation), the surviving or resulting corporation will be bound by
the obligations set forth in this letter offer.

Julian, all of us here at Infinity are very enthusiastic about your joining the
Company, are committed to your growth, and have the highest expectation of your
future contributions.

Please indicate your understanding and acceptance of the foregoing terms of your
employment by signing the enclosed copy of this letter and returning it to me no
later than August 25, 2003. After that date, the offer will expire.

 

Very truly yours,

INFINITY PHARMACEUTICALS, INC.

/s/ Steven H. Holtzman Steven H. Holtzman President and Chief Executive Officer

The foregoing correctly sets forth the terms of my at-will employment by
Infinity Pharmaceuticals, Inc.

 

/s/ Julian Adams

 

8/22/03

Julian Adams   Date